FRANK M. JOHNSON, Jr., Circuit Judge,
concurring in part and dissenting in part,
joined by GODBOLD, Chief Judge, KRAVITCH, HATCHETT, TATE, SAM D. JOHNSON and JERRE S. WILLIAMS, Circuit Judges:
Because the Court’s decision, as set forth in the per curiam opinion, modifying the district court’s decree to eliminate its provisions as to police promotions, and remanding the case to determine whether the government has a right to claim relief as to promotions is not in accord with the facts as reflected by the record or with controlling legal principles, I respectfully dissent. The per curiam opinion of the Court and Judge Gee’s and Judge Rubin’s separate concurring opinions have inadequately detailed the factual background of this litigation. When the FOP’s role is viewed in the context of the complete procedural history of the case, the court’s conclusion is exposed for what it is: the partial vacating of a valid consent decree entered into in good faith by the litigants and, after numerous hearings, approved by the district court — all for the purpose of attempting to eliminate the effects of past discriminatory practices that operated adversely to all women and black males and granted illegal preference to white males in the Miami Police Depart*455ment. A closer examination of the complex procedural history involved and the issues raised by this appeal will demonstrate why the consent decree should be affirmed in all respects.
I. Facts
In the Title VII complaint filed on December 29, 1975, by the United States Attorney General [the Government] against the City of Miami [City], the FOP and the Miami Police Benevolent Association [PBA] were identified as labor organizations (as defined by 42 U.S.C.A. § 2000e-(d))1 and named as parties defendant pursuant to Rules 19 and 20 of the Federal Rules of Civil Procedure. On January 28, 1976, the FOP and PBA [the Unions] filed their answers to the complaint which denied the allegations in the complaint and raised various affirmative defenses.2 The Unions subsequently filed answers to the amended complaint on February 6, 1976, moved to dismiss the class action on February 11, 1976,3 and propounded interrogatories to the City and Government on February 12 and 13, 1976.
In the meantime, negotiations commenced between the City and the Government which resulted in the entry of a consent decree on February 18, 1976. Upon the Unions’ motion,4 the district court vacated the consent decree on April 2, 1976; the district court stated that the decree was “improvidently signed” because it apparently affected “certain contractual provisions of a contract between the City of Miami and the Fraternal Order of Police and the Miami Police Benevolent Association.” The district court further directed that the Unions specify in a list5 the specific provisions of their collective bargaining agreement that were in conflict with the consent decree and that the City and the Unions meet in an effort to reconcile their differences. It is significant to note that the FOP was allowed to present its objections to the decree during the March 29, 1976, hearing before the district court and that the court placed the burden on the FOP to show specifically which provisions of its collective bargaining agreement were infringed by the decree.6 The district court then indi*456cated that after the FOP met this burden the court would grant another hearing before a new decree was signed in order to determine whether the provisions allegedly in conflict had been reconciled.
The Unions received answers to their interrogatories from both the City and the Government by October 1, 1976, after the district court lifted a protective order at the Unions’ request on August 18, 1976, that had stayed discovery.7 The City and Government then made joint motions to re-enter the consent decree; on December 13,1976, the district court conducted a hearing on these motions after the City filed an affidavit attesting to the failure of the City and the Unions to resolve their differences. At this hearing, all of the parties were allowed to present their arguments on the motions to re-enter the consent decree. Once again the Unions raised all of their previously asserted constitutional arguments against the propriety of the entry of the decree; moreover, the Unions specifically argued that the requested relief constituted reverse discrimination against their white members “without a trial on the issues and without evidence.”
The City responded to some of the concerns raised by the district court at the December 13,1976, hearing by submitting a number of modifications to the decree. Because the district court still had some concerns about the propriety of re-entering the decree, it held yet another hearing for all of the parties on February 8, 1977. The consent decree, as modified, was re-entered on March 31, 1977, over the Unions’ objection.
In its March 31, 1977, order the district court specifically found that “the consent decree in its present form and under the present circumstances does not violate the contractual relationship between the City of Miami and the FOP and the PBA.” The district court also held that “[t]he consent reached is constitutionally valid” and “should be recognized by the court.” The Unions were not dismissed by the district court because the decree contained the following injunction:
1. The defendant City of Miami, its officials, agents, employees, and all persons in active concert or participation with them in the performance of City functions (hereinafter collectively referred to as the City) are permanently enjoined and restrained from engaging in any act or practice which has the purpose or effect of unlawfully discriminating against any employee of, or any applicant or potential applicant for employment with, the City of Miami because of such individual’s race, color, sex or national origin . . .
The Fraternal Order of Police and the Police Benevolent Association will not be dismissed as parties to the action.
Thus the Unions, as parties seemingly bound by the district court’s consent decree, brought the instant appeal.
II. The district court did not err in finding that the consent decree did not abridge the Unions’ collective bargaining rights.
The Unions contend on appeal that, because the consent decree affected terms and conditions of employment, it abridged the collective bargaining rights of their members. During the March 29, 1976, hearing, the district court was concerned that the City’s compliance with the decree could require the City to break its collective bargaining agreement with the Unions; this concern resulted in the vacation of the decree in April, 1976. Moreover, the Unions argue that, because the decree contemplates the suspension of the Civil Service testing procedures upon which promotions are based, the decree deprives union members of their vested rights to promotions under the existing Civil Service ordinance. In sum they assert that the right of public employees to collectively bargain is protected by the Florida Constitution, Article I, § 6, and that the United States Constitution, Article I, § 10, protects against interference with their right to contract.
*457The district' court’s factual finding that the decree did not abrogate the Unions’ rights under the collective bargaining agreement is, upon review, subject to the clearly erroneous standard. It is interesting to note that the Unions have strenuously and consistently argued that their rights were abridged by the decree, yet at no point in their five briefs filed with this Court do they detail exactly which rights were illegally infringed by the consent decree. Unfortunately, Judge Gee’s and, to a lesser extent, Judge Rubin’s insistence that the FOP was unable to make such a showing because it was not granted a trial on the merits overlooks the fact that the district court placed the burden of showing a conflict on the FOP and granted the FOP two hearings in which it failed to do so.8 Consequently, the Unions have failed to show that the district court’s factual finding that no conflict existed between the decree and the collective bargaining agreement was clearly erroneous.9
Even if this Court were to review the district court’s factual finding independently, that court’s conclusion of no impairment of union rights is supported by the record. Article VI of the collective bargaining agreement states in part:

Rights of Management

The right to hire, lay off, promote, demote, transfer, discipline, require observance of the City’s rules and regulations, and maintain efficiency of employees is expressly reserved unto the City, provided that no employee shall be discriminated against as such, and that the City shall enforce and comply with the provisions of the Agreement so as not to violate the City Charter or the Civil Service Rules and Regulations (Ordinance 6945 as amended). [Emphasis added.]
During oral argument the Unions’ counsel conceded that the Unions lacked standing to challenge any of the decree’s hiring provisions since they did not represent potential applicants for employment. Moreover, the Unions certainly have no standing to challenge any of the decree’s provisions that affect fire and sanitation workers as they do not purport to represent any workers other than police personnel; the fire and sanitation workers have not appealed the validity of the consent decree as to their departments.10 The Unions also admitted that the conditions of employment (other than hiring) allegedly affected by the decree, such as promotions, merit increases, and job transfers, do not appear on the face of the collective bargaining agreement itself but are codified in the City’s Civil Service Ordinance # 6945. These conditions were incorporated in the collective bargaining agreement by reference.
The Unions’ position is that the City, through its Civil Service Board, cannot unilaterally amend the civil service ordinance in order to conform to the consent decree. However, they offer no authority to support that position. There are no Florida cases on point which address the precise issue raised by the FOP: whether a city, as a public employer, may unilaterally amend its civil service ordinance to comply with a consent decree entered in a federal court that was designed to rectify an admitted past pattern and practice of racial and sexual discrimination. In this case, the City clearly reserved in the collective bargaining *458agreement the right to hire, promote and discipline unto itself as a right of management. Apparently under Florida law, the City, as a public employer, has certain management prerogatives reserved to it under Fla.Stat.Ann. § 447.209 (1974) and the City is free to exercise those prerogatives by making unilateral changes in its rules and regulations which may affect its collective bargaining agreement with public employees. Cf. Pinellas County Police Benevolent Ass’n v. Hillsborough County Aviation Auth., 347 So.2d 801, 803 (Fla.Dist.Ct.App. 1979) (under Fla.Stat.Ann. § 447.309(3), Civil Service Board has discretion to adopt amendments to its rules and regulations that do not conform to an existing collective bargaining agreement); Tanner v. McCall, 441 F.Supp. 503, 508 (M.D.Fla.1977) (interpreting Fla.Stat.Ann. § 447.209), modified on other grounds, 625 F.2d 1183 (5th Cir. 1980), cert. denied, 451 U.S. 907, 101 S.Ct. 1975, 68 L.Ed.2d 295 (1981). But the City’s management rights are not absolute as the exercise of those rights must not preclude employees or their representatives from raising grievances or violate the City’s duty to bargain collectively under Fla.Stat. Ann. § 447.309(1) (1977). See, e. g., School Bd. of Indian River Cty v. Indian River Cty Ed. Ass’n, 373 So.2d 412 (Fla.Dist.Ct.App. 1979); School Bd. of Orange Cty v. Palowitch, 367 So.2d 730 (Fla.Dist.Ct.App.1979); Fla.Stat.Ann. § 447.209.11 The City has not prevented members of the FOP from filing grievances challenging the amended civil service ordinance as there are at least five such cases pending (that have been stayed pending the outcome of the instant appeal).
Moreover it is interesting to note that Section 447.309(5) provides that a collective bargaining agreement shall contain all of the terms and conditions of employment except those provided for in any appropriate ordinance relating to merit and civil service rules and regulations. It would appear that the Florida legislature intended civil service rules and regulations to be nonnegotiable items. I agree with the majority that promotion is an important subject of collective bargaining under federal law. However, the right to promote under the collective bargaining agreement involved was a management right expressed through the City’s civil service rules and regulations. The Florida Supreme Court has yet to address the issue of the proper interpretation of a public employer’s management rights under Section 447.209 vis-a-vis that employer’s duties under Section 447.309. Moreover, such a change made by the City in an effort to comply with a judicially approved consent decree would also appear to be consistent with the prohibition against racial or sexual discrimination in employment by any state department under Fla.Stat.Ann. § 112.042 (1971) and with the City’s duty to develop and implement affirmative action programs under Fla.Stat.Ann. § 110.112(2) (1979). It is clear that if a provision in a collective bargaining agreement is in con-' flict with a Florida statute that provision is invalid. See Boatright v. City of Jacksonville, 334 So.2d 339 (Fla.Dist.Ct.App.1976); Fla.Stat.Ann. § 447.309(5). My point here is simply that the City’s change of a civil service ordinance that was incorporated into a collective bargaining agreement via a savings clause (Article XXX) is not per se illegal, a result suggested by the Palowitch and Indian River cases cited in Judge Gee’s and Judge Rubin’s concurrences. See, e. g., City of Jacksonville v. Acker, 385 So.2d 706 (Fla.Dist.Ct.App.1980).12
*459The FOP argued during its motion in opposition to the re-entry of the decree that a home rule municipality (such as the City) cannot change an ordinance that affected the rights of municipal employees without a referendum of its electors under Fla.Stat. Ann. § 166.021(4X1981)13; during one of the hearings, the district court concluded that Section 166.021 does not affect the City’s ordinance-making power. Because the issue of whether a city acting through its civil service board may properly amend its civil service regulations unilaterally under either Section 447.209 or Section 447.-309(6) is still an open question under Florida law, in my opinion the FOP has failed to make a prima facie showing that the City violated any of its rights by amending its civil service ordinance. See Newman v. Stein, 464 F.2d 689, 693 (2d Cir.), cert. denied, 409 U.S. 1039, 93 S.Ct. 521, 34 L.Ed.2d 488 (1972) (uncertainty in the law is a factor which normally commends compromise to district court’s discretion).
It is significant to note that the City stipulated in the statement of uncontested facts14 that the City was utilizing invalidated examinations in all hiring and promotion classifications (with a few exceptions not relevant here). The Unions argue that the City’s temporary suspension of the testing procedure and the use of departmental seniority and qualifications in lieu of testing infringed upon their members’ vested promotional rights. Once again the Unions have failed to offer any authority for the proposition that their members’ subjective expectations regarding the old testing and promotional system were vested under either state or federal law. In Florida, a civil servant has no clear legal right to be promoted. See Tanner v. McCall, supra, 441 F.Supp. at 508; McLaughlin v. Dade County Port Authority, 210 So.2d 242, 243 (Fla. Dist.Ct.App.1968); 9 Fla.Jur.2d Civil Servants and Other Public Officers and Employees, § 192 (1979).
Moreover, it is beyond a doubt that tests which have an adverse racial impact and cannot be validated as job related under existing Title VII guidelines are impermissible under federal law. See Albemarle Paper Co. v. Moody, 422 U.S. 405, 95 S.Ct. 2362, 45 L.Ed.2d 280 (1975); Ensley Branch of NAACP v. Seibels, 616 F.2d 812 (5th Cir. 1980), cert. denied, Personnel Bd. of Jefferson County, Ala. v. U. S., 449 U.S. 1061, 101 *460S.Ct. 783, 66 L.Ed.2d 603 (1981). Thus the City’s decision to suspend its civil service examinations until validation was reasonable given (a) its stipulation that non-validated tests for police hiring and promotions were in effect, (b) its agreement in an earlier litigation to utilize validated tests,15 and (c) the stipulated gross statistical disparity between white male officers and minority and female officers.
The Unions also contend that the seniority rights of their members have been abridged by the decree. However, the civil service ordinance did not provide for a seniority system that has been changed in any way to allow the city to comply with the decree. The City’s temporary use of a woman’s or minority’s qualifications and seniority in the police department as a basis for a promotional preference only when these minorities are as qualified as their white male counterparts does not contravene any extant seniority system and is a reasonable response to the effects of past discrimination. See United States v. City of Alexandria, 614 F.2d 1358, 1366 (5th Cir. 1980). Thus in my judgment the rationale of International Brotherhood of Teamsters v. United States, 431 U.S. 324, 97 S.Ct. 1843, 52 L.Ed.2d 396 (1977) is totally irrelevant to this case. In sum, the consent decree’s provisions with respect to hiring, promotions, and seniority do not illegally conflict with the collective bargaining rights of Union members under either state or federal law.
III. The district court did not err in approving the decree despite the Unions’ objections.
In this Circuit the standard of review for challenges to a consent decree involving third parties is whether the decree is unlawful, unreasonable or inequitable. See United States v. City of Alexandria, supra, 614 F.2d at 1361 & n.6; United States v. City of Jackson, 519 F.2d 1147, 1151 (5th Cir. 1975). Moreover, this Court is bound to defer to the district court’s decision to enter the decree unless the district court abused its discretion in approving the decree. See United States v. Allegheny-Ludlum Indus., Inc., 517 F.2d 826, 850 (5th Cir. 1975), cert. denied sub nom. Harris v. Allegheny-Ludlum Indus., 425 U.S. 944, 96 S.Ct. 1684, 48 L.Ed.2d 187 (1976). It is inconceivable to me how the majority can justify its decision to vacate a most substantial portion of the consent decree without fully discussing the context in which the decree was approved. Not only does the majority’s decision ignore the mandated standard of review but it also flies in the face of the procedural history and the facts of this litigation.
The district court specifically held that it found the relief proposed in the decree constitutional. The Unions’ main contention on appeal is that the preferences granted to minority and women police officers by the decree constitute “reverse discrimination” against white male police officers in violation of their constitutional rights. Basically the Unions are arguing that the district court abused its discretion by approving the decree without making a specific judicial finding of past discrimination that would justify the infringement of their members’ Title VII rights.
The panel opinion made an excellent analysis in explaining why the consent decree’s use of hiring and promotional goals was not per se unconstitutional. See 614 F.2d at 1335-1338. I do not believe that any of the parties involved seriously denies that past discrimination based on race has occurred and that the effects and results of that discrimination continue today. In fact, counsel for the City stated during the December 13, 1976, hearing that “[tjhere has been discrimination based upon race and [the] employment practices of the City of Miami” and the City “has a desire to correct the present effect of that past discrimination which it admits.”
The Supreme Court’s most recent analysis of the use of hiring goals or quotas by an employer is found in United Steelworkers of America v. Weber, 443 U.S. 193, 99 S.Ct. 2721, 61 L.Ed.2d 480 (1979). The Supreme Court approved the employer’s voluntary *461implementation of an affirmative action plan against the challenge of a white employee who claimed to be injured by the plan. Id. at 208, 99 S.Ct. at 2730. That plan utilized quotas which allowed the employer less flexibility than the ones involved in this consent decree. Accordingly, the decree would appear to meet the Supreme Court’s standard that the proposed relief be closely tailored to remedy the effects of past discrimination and not unnecessarily trammel the rights of white workers. Id. The fact that a private employer was involved in Weber does not significantly affect the applicability of the Weber rationale to this case.16
Furthermore, there was more than ample evidence for the district court to conclude that the proposed relief was a reasonable means to correct past discrimination. The gross statistical disparities between the number of women and minorities on the Miami police force and the number of women and minorities in the Miami work force were sufficient to establish a prima facie case of discrimination. See Phillips v. Joint Legislative Comm., etc., 637 F.2d 1014, 1026 (5th Cir. 1981); United States v. City of Alexandria, supra, 614 F.2d at 1364. It is still an open question whether a judicial determination of past discrimination is required before a district court may approve a voluntary consent decree. See, e. g., Detroit Police Officers Ass’n v. Young, 608 F.2d 671, 694 (6th Cir. 1979), petition for cert. denied, 452 U.S. 938, 101 S.Ct. 3079, 69 L.Ed.2d 951 (1980).
The resolution of the issue of what a public employer may do rather than what it must do under Title VII should allow the district court more flexibility in fashioning an appropriate remedy in the context of voluntary compliance. Id., 608 F.2d at 689. When the statistical disparity admitted in the uncontested statement of facts is considered along with the prior judicial findings of discrimination in the Miami police department and the various admissions of discrimination made by the City before the district court, the district court did not abuse its discretion in approving the consent decree. See United States v. Alexandria, supra; United States v. AlleghenyLudlum, supra; see also EEOC v. American Tel. & Tel. Co., 556 F.2d 167, 174 (3d Cir. 1977), cert. denied, 438 U.S. 915, 98 S.Ct. 3145, 57 L.Ed.2d 1161 (1978); Cohen v. City of Miami, supra.
It must be remembered that the purpose of a consent decree is to avoid a trial and allow parties to settle their dispute without the expense of a protracted litigation. See Cotton v. Hinton, 559 F.2d 1326, 1330 (5th Cir. 1977). Accordingly the decree should be construed as written, not as it might have been written if the plaintiff had had an opportunity to establish all possible factual and legal claims. See United States v. Armour & Co., 402 U.S. 673, 682, 91 S.Ct. 1752, 1757, 29 L.Ed.2d 256 (1970).
The policy underlying Title VII favors voluntary compliance with the Act. See 614 F.2d at 1331; United States v. Allegheny-Ludlum, supra, 517 F.2d at 846. It is undisputed that the City and Government have consented to the relief contemplated by the decree and that none of the other departments affected by the decree have appealed from it. The only real issue raised by this appeal is the significance of the Unions’ lack of consent to the entry of the decree. In other words the precise issue for this en banc Court is whether the district court erred by approving the decree over the Unions’ objections.
It is beyond a doubt that the Unions objected to the consent decree in its original and modified form. However, it is equally clear that the district court took those objections into consideration before the decree was ultimately entered: the district court temporarily vacated the decree at the Un*462ions’ request, allowed discovery to continue, and granted several hearings at which the Unions were free to convince the district court as to the validity of their position. The Unions were not prevented from participating in any of the proceedings before the district court. In short, the Unions were treated as parties throughout the proceedings by the district court. It is for this reason that I cannot abide with the conclusion that the FOP and PBA did not have their “day in court”: not only did they have their day, they had over one year to convince the district court that the decree infringed upon the rights of their members under the collective bargaining agreement. The Unions were granted three hearings before the district court in which they were given the opportunity to demonstrate the alleged violation of their contractual and constitutional rights. It is clear to me that the Unions’ consent was not required because the decree did not infringe upon any rights of the union members and did not order any affirmative relief against the Unions; consequently, the Unions were not entitled to a full-blown trial on the merits since they failed to meet their burden of alleging facts that would justify such a trial. However, I am convinced that the district court committed error not by approving the decree but by retaining the Unions as parties once the district court had ascertained that none of the Unions’ collective bargaining rights were infringed by the decree. Consequently, the Unions’ consent to the decree was not required since their rights were not prejudiced by the entry of the decree. See In re Beef Industry Antitrust Litigation, 607 F.2d 167 (5th Cir. 1979, petition for cert. denied, 452 U.S. 905, 101 S.Ct. 3029, 69 L.Ed.2d 405 (1980); cf. Society Hill Civic Ass’n v. Harris, 632 F.2d 1045, 1059 (3d Cir. 1980) (“consent decree can only be attacked on the ground that its substantive provisions unlawfully infringe the rights of the complainant”).
The Government originally joined the Unions because it appeared that they had an interest in the litigation by virtue of their collective bargaining agreement which could and did affect the initial entry of the decree. However, once the court determined that the Unions’ rights were not adversely affected by the decree, they should have been dismissed from the litigation since they were no longer a necessary party within the meaning of Rule 19(a) of the Federal Rules of Civil Procedure. Cf. Le Beau v. Libby-Owens-Ford Co., 484 F.2d 798 (7th Cir. 1973) (international union not indispensable party given its mere speculative interest in litigation); 7 Wright & Miller Federal Practice and Procedure § 1620. A party that has been improperly joined within the meaning of Rule 21 may be dropped upon motion of the parties or by the district court sua sponte at any stage of the action, so long as such motion will not prejudice the remaining parties. See Gentry v. Smith, 487 F.2d 571 (5th Cir. 1973); 7 Wright & Miller Federal Practice and Procedure § 1684; cf. Atwood v. Pacific Maritime Ass’n, 432 F.Supp. 491 (D.Ore.1977) (employer would be prejudiced if union dropped as party).
None of the parties moved to dismiss the Unions at any point in the litigation; moreover, the district court did not exercise its discretion to dismiss them because of its perception that the injunctive relief ordered by the decree could be frustrated if the Unions were not retained as parties. I do suggest that the district court’s misconception that the injunctive relief required the Unions’ presence 17 constituted an abuse of discretion especially since the decree ordered no affirmative or permanent relief against them. See Anderson v. Moorer, 372 F.2d 747 (5th Cir. 1967). My answer to the conclusion that the Unions did not have their day in court is that from the time the district court determined their rights were not affected they should not have been in court as their legal rights were not further involved in the litigation.
*463I thus agree with Judge Tjoflat’s conclusion that the appeal should be dismissed, but for different reasons.18 I disagree with Judge Tjoflat’s conclusion that the dismissal of the Unions’ appeal has a substantially similar effect as the majority’s vacation and subsequent remand to the district court; if the appeal were dismissed, the decree would remain in effect until a proper party successfully challenged it. Because the consent decree meets the standard of being constitutional, lawful and reasonable, I would affirm it in light of our judicial policy favoring voluntary resolutions of disputes. Moreover, we should not consider this decree in a vacuum. It is a responsible attempt by the City of Miami to resolve some of its racial problems.
I dissent.

. 42 U.S.C.A. § 2000e-(d) provides:
The term “labor organization” means a labor organization engaged in an industry affecting commerce, and any agent of such an organization, and includes any organization of any kind, any agency, or employee representation committee, group, association, or plan so engaged in which employees participate and which exists for the purpose, in whole or part, of dealing with employers concerning grievances, labor disputes, wages, rates of pay, hours, or other terms or conditions of employment, and any conference, general committee, joint or system board, or joint council so engaged which is subordinate to a national or international labor organization.
It is unclear why the PBA is involved in this case at all since it is not a certified collective bargaining agent of its members. The Government initially joined the PBA as the predecessor of the FOP; however, the FOP denied in an affidavit that it was the successor in interest to the PBA and that denial has not been controverted.


. Specifically, the Unions alleged inter alia that, since the relief requested in the complaint contemplated the use of quotas, such quotas would constitute “reverse discrimination” in violation of the constitutional rights of their members.


. This cause was never certified as a class action and this motion to dismiss was not ruled on by the district court. However, the Unions made another motion to dismiss for lack of jurisdiction which was denied on June 30, 1976.


. The FOP moved to vacate the decree mainly on the grounds that the decree violated its members’ contractual and constitutional rights because the decree (a) utilized a new seniority list in which race was a factor, (b) involved a quota basis for hiring and (c) stifled the City’s civil service program.


. The list of specific conflicts between the consent decree and the collective bargaining agreement does not appear in the record.


. In response to a question from the district court during the March 29th hearing, the FOP conceded that the decree “probably doesn’t affect too broadly the existing contract [with the City], but it is going to affect our negotiations with regard to the new contract that is coming up.” The collective bargaining agreement expired on September 30, 1976, but the collective bargaining agreement subsequently negotiated was virtually the same for the purposes of our review.


. On March 5, 1976, the City moved for a protective order to prevent discovery since the consent decree had been entered prior to the Unions’ request for interrogatories.


. Even Judge Tjoflat emphasizes in his dissent that no rights of the FOP were affected by the decree. The significance of the absence of a conflict between the decree and the Union’s contract to this appeal will be discussed in Section III.


. At oral argument the Unions’ counsel contended that they did not have the burden of showing that the district court’s factual finding was clearly erroneous as long as they could show any impairment of their contractual rights. Since the Unions have not made any showing of impairment, they have completely failed to show that the factual finding was erroneous.


. Two groups representing employees, the Miami Community Police Benevolent Association (black police officers) and the Miami Dade General Employees, made unsuccessful motions to intervene, although the Community Police Benevolent Association was allowed to participate as amicus curiae. Neither group appealed the denial of their motions to intervene.


. Fla.Stat.Ann. § 447.209 states:
Public employer’s rights
It is the right of the public employer to determine unilaterally the purpose of each of its constituent agencies, set standards of services to be offered to the public, and exercise control and discretion over its organization and operations. It is also the right of the public employer to direct its employees, take disciplinary action for proper cause, and relieve its employees from duty because of lack of work or for other legitimate reasons. However, the exercise of such rights shall not preclude employees or their representatives from raising grievances, should decisions on the above matters have the practical consequence of violating the terms and conditions of any collective bargaining agreement in force or any civil or career service regulation.


. The Palowitch and Indian River cases are both distinguishable from this case; neither case dealt with a city’s power to amend an *459ordinance in light of a union’s charge that such an amendment violated an existing collective bargaining agreement. Moreover, as noted above, civil service rules and regulations were excepted from Section 447.309(5)’s requirement that a collective bargaining agreement contain all terms and conditions of employment and neither case can be read as a limitation on that exception.
In Acker (which does not discuss Section 447.309), the court rejected the City of Jacksonville’s argument that a police union was not entitled to the benefit of an ordinance that had been unilaterally changed by Jacksonville after a collective bargaining agreement was in effect. The court held that the agreement’s savings clause (similar to the one in the FOP’s agreement) did not freeze the public employees’ benefits due under the law to those in existence at the time the collective bargaining agreement was negotiated. Thus the savings clause was not controlling and the union received the benefits under the new ordinance. In other words, Jacksonville’s unilateral change of an ordinance affecting a prior agreement was not per se illegal.


. Fla.Stat.Ann. § 166.021(4) provides in part:
Powers
The provisions of this section shall be so construed as to secure for municipalities the broad exercise of home rule powers granted by the Constitution. . .. nothing in this act shall be construed to permit any changes in a special law or municipal charter which affect the exercise of . . . any rights of municipal employees, without approval by referendum of the electors as provided in s. 166.031.


. On November 11, 1976, the Government and City filed a joint Statement of Uncontested Facts with the district court. Paragraph 7 provides:
The City of Miami Civil Service Board utilizes competitive examinations in all hiring and promotion classifications, except for laborers, waste collectors, custodians and certain professional positions, and none of these examinations have been validated in accordance with EEOC Guidelines on Employee Selection Procedures, 29 C.F.R. §§ 1601 et seq., except for the validation study currently being conducted on examinations used by the Miami Police Department, by the City to ascertain if they aré predictive of successful job performance.


. See Cohen, et al. v. City of Miami, et al., (S.D.Fla.1972, Case No. 71-1887-Civ-CA).


. In Fullilove v. Klutznick, 448 U.S. 448, 100 S.Ct. 2758, 65 L.Ed.2d 902 (1980), a majority of the Supreme Court affirmed a governmentally mandated 10% quota for minorities in the federal contracting area against a constitutional challenge because the quota was a temporary measure, remedial in purpose, flexible in administration, with a restricted adverse impact on non-minorities. The consent decree here clearly meets this constitutional standard, so that the City’s implementation of the decree should withstand constitutional scrutiny.


. As the panel noted, all the injunction did was restrain the Unions from breaking the law. If the Unions were in doubt regarding the applicability of the decree’s injunction as to them, they should have moved for a clarification of that injunction. See Adams v. Mathis, 614 F.2d 42 (5th Cir. 1980); 7 Moore’s Federal Practice fl 65.13 (2d ed. 1979).


. This Court clearly had jurisdiction to hear this appeal as an order granting, continuing, or refusing to dissolve an injunction under 28 U.S. C.A. § 1292(a)(1). See Myers v. Gilman Paper Corp., 544 F.2d 837 (5th Cir.), cert. dismissed sub nom. International Brotherhood of Electrical Workers Local 741 v. Myers, 434 U.S. 801, 98 S.ct. 28, 54 L.Ed.2d 59 (1977); see also Carson v. American Brands, Inc., 450 U.S. 79, 101 S.Ct. 993, 67 L.Ed.2d 59 (1981); United States v. Alexandria, supra, 614 F.2d at 1360-61.